Opinion by
Oblady, J.,
The only question raised by the assignments of error hr this case relates to the charge of the court. No requests were made by counsel for specific instruction, nor were any points submitted for answer on the trial below.
The first assignment of error is as follows: The court erred in not instructing the jury as to the legal effect of the evidence adduced to establish the good character of the defendant for chastity, when in addressing them upon this branch of the case he said, “ There is also some evidence of good character in the case. You will take into consideration how well these men knew him, and in what relation they knew him, and see how far the evidence of the two witnesses who were on the stand as to character convinces you of good character,” and that this instruction was wholly inadequate and wholly prejudicial to the defendant. The paragraph of which, complaint is made is detached from the body of the charge and does not present the whole thought of the court. The evidence of character was specially submitted to the jury; the testimony was very meager — was confined to but few witnesses — and if more elaborate instruction was desired, it should have been requested by counsel for the defendant.
The second assignment of error is a criticism of the manner of the court in presenting the question of motive on the part of the prosecutrix in instituting the proceeding. All the disputed questions of fact were fairly submitted to the jury; the charge was not at all misleading in what was stated, and is not open to any criticism for bias or partiality.
*17In reviewing the proceedings of the court below this court is confined to adjudication of the errors of law upon the record. The legal effect of good character was for the consideration of the jury. Taking the charge as a whole, we feel that it was submitted to them in such a manner as to give them a proper understanding as. to how they should apply it. It was not treated as an immaterial matter by the court, and it was submitted as a part of the defense to be considered with the other evidence in the case. The contradictions between the prosecutrix and the defendant were clearly defined ; the disputed question was submitted to the only tribunal having authority to dispose of it, in a charge which, taken as a whole, fairly presented the theory of the defendant, and vouchsafed to him the benefit of any reasonable doubt as to his guilt.
The assignments of error are overruled and the judgment is affirmed.
April 13, 1900. Petition for reargument refused.